Case 1:18-cv-12910-NLH-AMD Document 10 Filed 09/09/20 Page 1 of 1 PageID: 126



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 FRANK BUSH,                             No. 18-cv-12910 (NLH) (AMD)

             Plaintiff,

       v.                                             ORDER

 JANE DOE (I), et al.,

             Defendants.


      For the reasons stated in the accompanying Opinion,

      IT IS this     9th      day of September, 2020,

      ORDERED that the amended complaint is dismissed without

prejudice for failure to state a claim, 28 U.S.C. §

1915(e)(2)(b)(ii); and it is further

      ORDERED that Plaintiff may move for leave to file a second

amended complaint within 45 days of this Order.          The Clerk shall

reopen this matter upon submission of a motion by Plaintiff; and

it is finally

      ORDERED that the Clerk of the Court shall serve Plaintiff

with copies of the Opinion and this Order via regular mail and

mark this case closed.



                                         ___s/ Noel L. Hillman ___
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     1
